 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT HACKWORTH, JR.,                            CASE NO. 1:19-cv-01362-NONE-JLT (PC)
12                       Plaintiff,
                                                        ORDER REQUIRING DEFENDANTS
13           v.                                         TO SCHEDULE SETTLEMENT
                                                        CONFERENCE
14    E. AREVALOS, et al.,
15                       Defendant.                     10-DAY DEADLINE

16

17          On May 5, 2021, the Court referred the case to the Post-Screening Alternative Dispute
18   Resolution Project and stayed the case for ninety days. (Doc. 30.) The Court ordered the defense
19   counsel to contact the Courtroom Deputy Clerk to schedule the settlement conference. (Id.) This
20   has not occurred. Accordingly, the Court ORDERS the Deputy Attorney General to contact the
21   Courtroom Deputy Clerk at Shall@caed.uscourts.gov, within 10 days from the date of this
22   order, to schedule the settlement conference.
23          Failure to comply with this order may result in the imposition of sanctions.
24
     IT IS SO ORDERED.
25

26      Dated:     July 1, 2021                           _ /s/ Jennifer L. Thurston
                                                     CHIEF UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     2
